internal_revenue_service number release date index number -------------------- ---------------------------------------------------- ----------------------------------------- ------------------------------------------------------------ -- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b03 plr-134564-18 date date ty ------- legend taxpayer ------------------------------------------ -------------------------- company ---------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ former parent ----------------------------------------- former parent sub a ---------------- former parent sub b ---------------- former parent sub c ------------------------------------------------------ competitor ---------------------------------- merger sub ------------------------------ merger sub ------------------------------ merger sub -------------------------------- target -------------------------------- target parent -------------------------------------------- plr-134564-18 firm a ------------------------------- firm b ------------------------------- firm c ------------------------------------------------- firm d --------------------------------------- accounting firm --------------------------- date ------------------- date -------------------- date ------------------- date ------------------- dollar_figuree ------------------ dollar_figuref ------------- g --------------- dollar_figureh ---------------- i -------------- j ------ dollar_figurek ------------------ dollar_figurel ------------------ dollar_figurem ------------------ dollar_figuren ------------------ dollar_figurep ------------------ q --------- r --------- plr-134564-18 dollar_figures ------------------ dollar_figuret ---------------- dear -------------- this responds to a letter_ruling request dated --------------------------- submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a late election concerning the treatment of success-based fees in accordance with revproc_2011_29 2011_1_cb_746 which requires that a statement be attached to taxpayer's original federal_income_tax return for the short taxable_year of former parent ending on date facts before the transactions at issue former parent was a company filing consolidated_returns as common parent of an affiliated_group_of_corporations former parent formed former parent sub a as a wholly-owned subsidiary of former parent to engage in the transactions former parent sub a owned all of the interests in former parent sub b which in turn owned all of the interests in former parent sub c former parent sub a also owned all of the interests in merger sub and merger sub competitor and target operated in the same industry as former parent competitor formed merger sub to engage in the transactions on date former parent agreed to acquire target from target parent in a contribution agreement on date former parent competitor and target entered into a merger agreement in addition former parent and target entered into an amendment to the contribution agreement which confirmed the terms of former parent’s agreement to acquire target on date former parent competitor and target consummated the transactions to effect the mergers and acquisitions former parent caused former parent sub a to convert from a limited_liability_company to a corporation former parent sub a was also renamed to taxpayer in the first merger merger sub merged with and into competitor with competitor surviving in the second merger competitor merged with and into merger sub with merger sub surviving competitor’s shareholders received shares of taxpayer the owner of merger sub former parent redeemed all of its shares in taxpayer as a result competitor’s shareholders owned all the stock of taxpayer the merger of competitor into merger sub was treated as a reorganization under sec_368 of the code with taxpayer treated as a continuation of competitor plr-134564-18 immediately following the second merger former parent merged with and into merger sub with merger sub surviving former parent’s shareholders received shares in taxpayer the regarded_owner of merger sub the merger of former parent into merger sub was treated as a reorganization within the meaning of sec_368 of the code taxpayer represents that the merger of former parent into merger sub is a covered transaction within the meaning of sec_1_263_a_-5 of the regulations also on date to effect the acquisition target parent contributed target to former parent sub c at that point ultimately owned by taxpayer in exchange for approximately dollar_figuree consisting of dollar_figuref in cash g convertible preferred units of former parent sub c with a face value of dollar_figureh exchangeable into common units of former parent sub c and i common units of former parent sub c exchangeable into class a common_stock of taxpayer and j share of class b common_stock of taxpayer as result of the contribution of target taxpayer represents that former parent sub c was treated as a partnership for u s federal income purposes under sec_301_7701-3 of the regulations taxpayer represents that the acquisition of target was treated in part as a deemed purchase of assets by former parent sub c and in part as a nontaxable contribution under sec_721 taxpayer represents that the acquisition of target is not a covered transaction within the meaning of sec_1_263_a_-5 of the regulations because as noted above taxpayer was treated as a continuation of competitor competitor survived however as a result of the mergers former parent terminated the mergers took place before markets opened on date therefore former parent believed that date was properly treated as its short tax_year end since the mergers were completed prior to the commencement of business on date former parent paid success based fees to firm a firm b and firm c for services performed in the process of investigating or otherwise pursuing both the mergers and the acquisition of target in addition former parent paid firm d a success based fee for services performed in the process of investigating or pursuing only the mergers taxpayer represents that the success based fees were contingent upon the successful closing of the transactions as described in sec_1_263_a_-5 of the regulations because the success-based fees paid to firm a firm b and firm c related to both the mergers and the acquisition of target the fees had to be allocated between the two transactions as the mergers were a covered transaction while the acquisition was not the engagement letters for firm a firm b specifically provided for the allocation of the success based fees to each set of transactions former parent paid firm a a success- based fee of dollar_figurek dollar_figurel of which was allocable to the mergers former parent paid firm b a success-based_fee of dollar_figurem dollar_figuren of which was allocable to the mergers former parent paid firm c dollar_figurep but the engagement letter did not allocate the fees between the two sets of transactions therefore former parent allocated firm c’s fees based on the relative fair_market_value of each set of transactions q to the mergers and r to the plr-134564-18 acquisition of target thus dollar_figures of the amount former parent paid to firm c was allocable to the mergers firm d’s fees of dollar_figuret related only to the mergers taxpayer engaged accounting firm to provide an opinion regarding the proper u s federal_income_tax treatment of the success based fees accounting firm concluded in the opinion that former parent was eligible to apply the safe_harbor under revproc_2011_29 to the success based fees and noted the requirement to file an election with the return for former parent taxpayer also engaged accounting firm to review and sign the u s federal_income_tax return for former parent for the taxable_year ending on date taxpayer prepared the return in accordance with the advice provided by accounting firm and complied with the substantive requirements of revproc_2011_29 by treating the success based fees as deductible and capitalizable on the return ending on date however taxpayer inadvertently overlooked the ministerial requirement of filing the election statement for the success based fees as required by revproc_2011_29 neither accounting firm nor the taxpayer noticed that the election was not included before the return was filed as part of a decision to confirm the accuracy the u s federal_income_tax treatment of the success based fees taxpayer reviewed the return ending on date to confirm the treatment of the success based fees taxpayer confirmed that of the success based fees were deducted on the return ending on date and identified at that time that the election statement was not included with the filed return law sec_263 of the internal_revenue_code provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1_263_a_-4 and sec_1_263_a_-4 includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the plr-134564-18 transaction is determined based on all of the facts and circumstances sec_1 a - b sec_1_263_a_-5 of the regulations provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 or success- based fee is presumed to facilitate the transaction a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes to reduce controversy between the irs and taxpayers over the documentation required to allocate success-based fees between the activities that facilitate the transaction and activities that do not facilitate the transaction the irs issued revproc_2011_29 2011_1_cb_746 the revenue_procedure states that the irs would not challenge a taxpayer's allocation of a success-based_fee between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer -- treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining percent as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the revenue_procedure applies to covered transactions described in sec_1 a - e which include -- i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which plr-134564-18 the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-134564-18 under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief analysis taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election taxpayer represented that for federal_income_tax purposes the merger transaction was reorganization described in sec_368 the transaction thus qualifies as a covered transaction described in sec_1_263_a_-5 taxpayer in this case has represented that it requested relief before the failure to make the regulatory election was discovered by the service and that it reasonably relied on a qualified_tax professional and the tax professional failed to make or advise taxpayer to plr-134564-18 make the election thus under sec_301_9100-3 and v taxpayer will be deemed to have acted reasonably and in good_faith taxpayer has also represented that none of the circumstances listed in sec_301_9100-3 apply based on the facts of the case taxpayer provided granting an extension of time to file the election will not prejudice the interests of the government under sec_301 c taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore taxpayer has represented that the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith furthermore granting an extension will not prejudice the interests of the government under sec_301_9100-3 taxpayer represented that it will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election than taxpayer would have if the election were made by the original deadline for making the election taxpayer also represented that the period of assessment for year will not be closed before receipt of a ruling accordingly taxpayer is granted an extension of time until days following the date of this ruling to file an amended_return for the tax_year ending date electing safe_harbor treatment of its success-based fees under sec_4 of revproc_2011_29 the amended_return must include an election statement stating that taxpayer is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling including whether taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-134564-18 a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code sincerely brinton warren chief branch income_tax accounting
